

117 HR 3798 IH: Break the Chain Act
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3798IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Steube introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to modify the provisions that relate to family-sponsored immigrants.1.Short titleThis Act may be cited as the Break the Chain Act.2.Family-sponsored immigration priorities(a)Immediate relative redefinedSection 201 of the Immigration and Nationality Act (8 U.S.C. 1151) is amended—(1)in subsection (b)(2)(A)—(A)in clause (i), by striking children, spouses, and parents of a citizen of the United States, except that, in the case of parents, such citizens shall be at least 21 years of age. and inserting children and spouse of a citizen of the United States.; and(B)in clause (ii), by striking such an immediate relative and inserting the immediate relative spouse of a United States citizen;(2)by striking subsection (c) and inserting the following:(c)Worldwide level of family-Sponsored immigrants(1)The worldwide level of family-sponsored immigrants under this subsection for a fiscal year is equal to 87,934 minus the number computed under paragraph (2).(2)The number computed under this paragraph for a fiscal year is the number of aliens who were paroled into the United States under section 212(d)(5) in the second preceding fiscal year who—(A)did not depart from the United States (without advance parole) within 365 days; and(B)(i)did not acquire the status of an alien lawfully admitted to the United States for permanent residence during the two preceding fiscal years; or(ii)acquired such status during such period under a provision of law (other than subsection (b)) that exempts adjustment to such status from the numerical limitation on the worldwide level of immigration under this section.; and(3)in subsection (f)—(A)in paragraph (2), by striking section 203(a)(2)(A) and inserting section 203(a);(B)by striking paragraph (3);(C)by redesignating paragraph (4) as paragraph (3); and(D)in paragraph (3), as redesignated, by striking (1) through (3) and inserting (1) and (2).(b)Family-Based visa preferencesSection 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)) is amended to read as follows:(a)Spouses and minor children of permanent resident aliensFamily-sponsored immigrants described in this subsection are qualified immigrants who are the spouse or a child of an alien lawfully admitted for permanent residence. Such immigrants shall be allocated visas in accordance with the number computed under section 201(c)..(c)Aging outSection 203(h) of the Immigration and Nationality Act (8 U.S.C. 1153(h)) is amended—(1)by striking (a)(2)(A) each place such term appears and inserting (a);(2)by amending paragraph (1) to read as follows:(1)In generalSubject to paragraph (2), for purposes of subsections (a) and (d), a determination of whether an alien satisfies the age requirement in the matter preceding subparagraph (A) of section 101(b)(1) shall be made using the age of the alien on the date on which a petition is filed with the Secretary of Homeland Security..(3)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively;(4)by inserting after paragraph (1) the following:(2)LimitationNotwithstanding the age of an alien on the date on which a petition is filed, an alien who marries or turns 25 years of age prior to a visa becoming available for issuance pursuant to subsection (a) or (d), no longer satisfies the age requirement described in paragraph (1).; and(5)in paragraph (5), as so redesignated, by striking (3) and inserting (4).(d)Conforming amendments(1)Definition of v nonimmigrantSection 101(a)(15)(V) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(V)) is amended by striking section 203(a)(2)(A) each place such term appears and inserting section 203(a).(2)Procedure for granting immigrant statusSection 204 of such Act (8 U.S.C. 1154) is amended—(A)in subsection (a)(1)—(i)in subparagraph (A)(i), by striking to classification by reason of a relationship described in paragraph (1), (3), or (4) of section 203(a) or;(ii)in subparagraph (B)—(I)in clause (i), by redesignating the second subclause (I) as subclause (II); and(II)by striking 203(a)(2)(A) each place such terms appear and inserting 203(a); and(iii)in subparagraph (D)(i)(I), by striking a petitioner and all that follows through section 204(a)(1)(B)(iii). and inserting an individual younger than 21 years of age for purposes of adjudicating such petition and for purposes of admission as an immediate relative under section 201(b)(2)(A)(i) or a family-sponsored immigrant under section 203(a), as appropriate, notwithstanding the actual age of the individual.;(B)in subsection (f)(1), by striking , 203(a)(1), or 203(a)(3), as appropriate; and(C)by striking subsection (k).(3)Waivers of inadmissibilitySection 212 of such Act (8 U.S.C. 1182) is amended—(A)in subsection (a)(6)(E)(ii), by striking section 203(a)(2) and inserting section 203(a); and(B)in subsection (d)(11), by striking (other than paragraph (4) thereof).(4)Employment of v nonimmigrantsSection 214(q)(1)(B)(i) of such Act (8 U.S.C. 1184(q)(1)(B)(i)) is amended by striking section 203(a)(2)(A) each place such term appears and inserting section 203(a).(5)Definition of alien spouseSection 216(h)(1)(C) of such Act (8 U.S.C. 1186a(h)(1)(C)) is amended by striking section 203(a)(2) and inserting section 203(a).(6)Classes of deportable aliensSection 237(a)(1)(E)(ii) of such Act (8 U.S.C. 1227(a)(1)(E)(ii)) is amended by striking section 203(a)(2) and inserting section 203(a).(e)Creation of nonimmigrant classification for alien parents of adult united states citizens(1)In generalSection 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) is amended—(A)in subparagraph (T)(ii)(III), by striking the period at the end and inserting a semicolon;(B)in subparagraph (U)(iii), by striking or at the end;(C)in subparagraph (V)(ii)(II), by striking the period at the end and inserting ; or; and(D)by adding at the end the following:(W)Subject to section 214(s), an alien who is a parent of a citizen of the United States, if the citizen is at least 21 years of age..(2)Conditions on admissionSection 214 of such Act (8 U.S.C. 1184) is amended by adding at the end the following:(s)(1)The initial period of authorized admission for a nonimmigrant described in section 101(a)(15)(W) shall be 5 years, but may be extended by the Secretary of Homeland Security for additional 5-year periods if the United States citizen son or daughter of the nonimmigrant is still residing in the United States.(2)A nonimmigrant described in section 101(a)(15)(W)—(A)is not authorized to be employed in the United States; and(B)is not eligible for any Federal, State, or local public benefit.(3)The United States citizen son or daughter shall file a petition with the Secretary of Homeland Security on behalf of the alien parent in order for the alien parent to be issued a visa or otherwise be provided nonimmigrant status under section 101(a)(15)(W).(4)An alien is ineligible to be issued a visa or otherwise be provided nonimmigrant status under section 101(a)(15)(W), or to be admitted into the United States as a nonimmigrant described in section 101(a)(15)(W), unless the alien provides satisfactory proof that the United States citizen son or daughter has arranged for health insurance coverage for the alien, at no cost to the alien, during the anticipated period of the alien’s residence in the United States..(3)Affidavit of support(A)Ground of inadmissibilitySection 212(a)(4)(C) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(4)(C)) is amended—(i)in the heading by adding at the end the following: and nonimmigrants; and(ii)in the matter preceding clause (i), by striking section 201(b)(2) or 203(a) and inserting section 101(a)(15)(W), 201(b)(2), or 203(a).(B)Affidavit requiredSection 213A of the Immigration and Nationality Act (8 U.S.C. 1183a) is amended—(i)in subsection (a)(2)—(I)by striking An affidavit of support and inserting (A) In general—Except as provided in subparagraph (B), an affidavit of support; and(II)by adding at the end the following:(B)Special ruleIn the case of an alien who has been issued a visa or otherwise provided nonimmigrant status under section 101(a)(15)(W), an affidavit of support shall be enforceable with respect to benefits provided for an alien while the alien is physically present in the United States.; and (ii)in subsection (f)(1)(D), by inserting after section 204 the following: or petitioning for the alien to be provided a visa under or accorded status under section 101(a)(15)(W).(f)Effective date; applicability(1)Effective dateThe amendments made by this section shall take effect on October 1, 2022.(2)Invalidity of certain petitions and applications(A)In generalNo person may file, and the Secretary of Homeland Security and the Secretary of State may not accept, adjudicate, or approve any petition under section 204 of the Immigration and Nationality Act (8 U.S.C. 1154) filed on or after the date of enactment of this Act seeking classification of an alien under section 201(b)(2)(A)(i) with respect to a parent of a United States citizen, or under section 203(a)(1), (2)(B), (3), or (4) of such Act (8 U.S.C. 1151(b)(2)(A)(i), 1153(a)(1), (2)(B), (3), or (4)). Any application for adjustment of status or an immigrant visa based on such a petition shall be invalid.(B)Pending petitionsNeither the Secretary of Homeland Security nor the Secretary of State may adjudicate or approve any petition under section 204 of the Immigration and Nationality Act (8 U.S.C. 1154) pending as of the date of enactment of this Act seeking classification of an alien under section 201(b)(2)(A)(i) with respect to a parent of a United States citizen, or under section 203(a)(1), (2)(B), (3), or (4) of such Act (8 U.S.C. 1151(b)(2)(A)(i), 1153(a)(1), (2)(B), (3), or (4)). Any application for adjustment of status or an immigrant visa based on such a petition shall be invalid.(3)Applicability to waitlisted applicants(A)In generalNotwithstanding the amendments made by this section, an alien with regard to whom a petition or application for status under paragraph (1), (2)(B), (3), or (4) of section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)), as in effect on September 30, 2020, was approved prior to the date of the enactment of this Act, may be issued a visa pursuant to that paragraph in accordance with the availability of visas under subparagraph (B).(B)Availability of visasVisas may be issued to beneficiaries of approved petitions under each category described in subparagraph (A), but only until such time as the number of visas that would have been allocated to that category in fiscal year 2022, notwithstanding the amendments made by this section, have been issued. When the number of visas described in the previous sentence have been issued for each category described in subparagraph (A), no additional visas may be issued for that category.